Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 November 1803
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Washington Nov. 7. 03.
          
          So constant, my dear daughter, have been my occupations here since Congress met, that it has never been in my power to write any thing which could admit of delay at all: and our post now passing but once a week, lessens the opportunities, tho the rapidity is increased to 24. hours between this place & Charlottesville. I recieved by mr Randolph the frills & a pair of stockings. it will be impossible to judge as to the proportion of fur until the season comes for wearing them. I think that with the stock I now have, a supply of 2. pair every winter will keep me furnished. I judge from your letter that you are approaching an interesting term, & consequently we shall be anxious to hear from you or of you by every post. I hope you have mrs Suddarth with you, & that on the first alarm you will require the attendance of a physician, because being on the spot, a word of advice often saves a case from being serious which a little delay would render so. never fail therefore to use this precaution. we are all well here, but immersed in the usual bickerings of a political campaign. the feds are few, with little talent on their side, but as much gall at least as those who are wicked & impotent usually have. how much happier you in the midst of your family, with no body approaching you but in love and good will. it is a most desireable situation, & in exchanging it for the scenes of this place we certainly do not calculate well for our happiness. Jerome Bonaparte is to be married tomorrow to a miss Patterson of Baltimore.—give my warm affections to my Maria & tell her my next letter shall be to her. kiss all the fireside, and be assured yourself of my never-ceasing love.
          
            
              Th: Jefferson
            
          
        